PER CURIAM.
This is an appeal from an order of the United States District Court for the Western District of Washington, Southern Division, dismissing appellant’s petition for a writ of habeas corpus.*
The petition alleges:
“1. The indictment in this case is wholly illegal and void for the reason that at the time petitioner was indicted by the Federal Grand Jury in the United States District Court at San Francisco, California, on the 21st day of September, 1932, women were not summoned to serve as jurors on said Grand Jury; women were intentionally and systematically excluded from service as jurors on said Grand Jury; said exclusion of women from service on said Grand Jury being entirely illegal, thus rendering return of, and said indictment itself, by an all-male Grand Jury, completely illegal, invalid and void.”
This is an attempt to attack the composition of the Grand Jury panel returning the indictment. We held in the case of Redmon v. Squier, 162 F.2d 195, 196, that objections to a Grand Jury panel must be seasonably made by motion to quash, or some similar motion, and cannot be raised by habeas corpus.
The order dismissing the petition is affirmed.

 See Kelly v. Johnston, 9 Cir., 1940, 111 F.2d 613; Id., 1941, 312 U.S. 691, 61 S.Ct. 710, 85 L.Ed. 1127; Id., 1941, 312 U.S. 715, 61 S.Ct. 803, 85 L.Ed. 1145; Id., 9 Cir., 1942, 128 F.2d 793; Id., 1943, 317 U.S. 699, 63 S.Ct. 439, 87 L.Ed. 559; Id., 1943, 318 U.S. 798, 63 S.Ct. 558, 87 L.Ed. 1162; Kelly v. United States, 9 Cir., 1943, 135 F.2d 919; Kelly v. Johnston, 1946, 326 U.S. 695, 66 S.Ct. 328, 90 L.Ed. 409.